Appellant's intestate, her husband, was admitted to respondents' institution on September 16th, 1925, for treatment and examination, for and as to his mental condition. He had a tendency to commit suicide, having made two unsuccessful attempts to take his life prior to entering respondents' sanatorium. He remained there until September 25th or 26th, when he disappeared and his dead body was *Page 459 
found hanging from a tree in a woods in West Paterson on September 30th.
Appellant brought an action against respondents under the Death act, contending that the death of her intestate was the result of negligence of the respondents.
At the conclusion of appellant's case a nonsuit was moved and granted by the trial court upon the grounds that no act of negligence had been shown and because under the circumstances no recovery could be had under the Death act.
There was no error in this action of the trial court.
There was no duty of restraint owing from respondents toward appellant's intestate. He was not admitted to the sanatorium under any provision for restraint or confinement as the result of legal proceedings, nor did he voluntarily impose restraint and custody upon himself by his agreement with respondents, but by such agreement he was admitted as a patient for observation and medical treatment only. His death was not the proximate result of any failure of duty owing to him by respondents under this agreement of admission.
The judgment below is therefore affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, MINTURN, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, JJ. 13.
For reversal — None.